DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JORGE SOBRINO-SANCHEZ,
                            Appellant,

                                     v.

    THERAPIES 4 KIDS, INC. and VICTORIA SOBRINO-SANCHEZ,
                           Appellees.

                              No. 4D21-415

                              [April 15, 2021]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David Haimes, Judge; L.T. Case No.
CACE20007355.

  Jason B. Sherry of Sherry Law Office, PLLC, Miami, for appellant.

  Robert Zarco of Zarco Einhorn Salkowski & Brito, Miami, for appellee,
Therapies 4 Kids, Inc.

PER CURIAM.

  Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.